PER CURIAM.
On March 8, 2002, a final summary judgment was entered in litigation between Dream Boat, Inc. and the Florida Department of Revenue in the Circuit Court for Leon County. Dream Boat, Inc. appealed that order to this court in case number 1D02-1253. The notice of appeal was filed March 22, 2002.
*253On March 26, 2002, the circuit court entered a second final judgment in the same case. Dream Boat, Inc. petitions this court for a writ of certiorari, arguing that the March 8 judgment was a final judgment and an end to the judicial labor in the cause. We agree. State Farm Mutual Automobile Insurance Co. v. Open MRI, Inc., 780 So.2d 389 (Fla. 5th DCA 2001); McQuaig v. Wal-Mart Stores, Inc., 789 So.2d 1215 (Fla. 1st DCA 2001). We also agree with petitioner’s contention that the March 26 order was entered by the trial court in the absence of jurisdiction because of the pending appeal. Hudson v. Hofmann, 471 So.2d 117 (Fla. 2d DCA 1985); Palma Sola Harbour Condominium, Inc. v. Huber, 374 So.2d 1135 (Fla. 2d DCA 1979).
The petition for writ of certiorari is granted and the final judgment of March 26, 2002, is quashed. This court’s case number 1D02-1253 shall proceed for review of the final summary judgment of March 8, 2002.
PETITION GRANTED.
KAHN, BENTON and BROWNING, JJ., concur.